Interim Decision #1557

Mamma or BRIDGES
In Section 212(e) Proceedings
A-14547429

'

Decided by District Director November B6, 1965
An exchange visitor is granted a waiver of the foreign residence requirement
of section 212(e),' Immigration and Nationality Act, as amended, since
compliance therewith would result in exceptional hardship to her United
States citizen 'husband, a graduate student, employed part time as a graduate assistant earning a salary of $2514 a year, who on his meager earnings

would be unable to support her if she were required to depart, and who,
if he were forced to terminate his studies to pursue a full-time lob or to
accompany her abroad would suffer a maior disruption of his education and
of his career.

.Discussion: Applicant is a 26-year-old native and citizen of
Burma who is subject to the requirements of section 212(e) of the
Immigration and Nationality Act, as amended, due to her admission
as an exchange visitor, as defined in section 101(a) (15) (J) of the
Aet, at Honolulu, Hawaii on September 8, 1962. She terminated her
studies in Pecember 1963 and departed the United States. She returned toiaeta United States on November 6, 1964 as a visitor for
.pleasure and is Presently employed as a combination olerk seeretary.
-

On January 1, 1965 she married tent ,Bridges, t pitizen of the

United. States, at Honolulu, Hawaii.
Section 212(e) of the Immigration and Nationality Act, insofar
as is here pertinent, provides as follows:

-

No person admitted under section 101(a) (15) (J) or acquiring such status
after admission shall be eligible to apply for an immigrant visa, or for permanent residence, or for a nonimmigrant visa under section 101(a) (15) (H)
until it is established that such person has resided and been physically present
in the country of his nationality or his last residence, or in another foreign
country for an aggregate of at least two years following departure from the
United States. • • Provided further, That upon the favorable recommendation of the Secretary of State, pursuant to the request of an interested
United States Government agency, or of the Commissioner of Immigration
and Naturalization after he has determined that departure from the UniteS
' States would impose exceptional hardship upon the alien's spouse or child
(if such spouse or child is a citizen of the United States or a lawfully resident

506

Interim Decision #1557
alien), the Attorney General may waive the requirement of such two-year
foreign residence abroad in the case of any alien whose admiiiion to the
United States is found by the Attorney General - to be in the public interest • • •

In determining the merits of an applicatioii . for a' waiver of the
foreign residence requirement, we muit,Consider the Congressional
intent of the statute. House of Representatives Report No.' 721
dated July 17, 1961, prepared by'Subcommittee No. 1. of the Committee on the Judiciary,_ on the "Imidgration AsPecti of the International Educational Exchange Program" iipertinent. On page 121
of this report, the Subcommittee reiterates and stresses the funds-.
mental significance, of a most diligent and stringent enforcement of
thit foreign residence requirement. The report states, It is believed
to be detrimental to the purposes of the_program and to the national
interests of the countries concerned to apply a lenient policy in the'
adjudication of waivers, including cases where marriage occurring
in the United States, or the birth of a child or children, is used to
support the contention that the exchange alien's departure from this
country would cause personal haerclellip." This application represents a claim by the applicant that her departure would impose exceptional hardship upon. her United States citizen spouse. Therefore, it must first be-determined whether or not such hardship would
occur as the consequence of his accompanying her abroad, which
would be the normal course of action to avoid separation. The mere
election by the spouse to remain in the United States, absent such
determination, is not a governing factor since any inconvenience or

might thereby occur would be self-imposed. Further, even though it is established that the requisite hardship would
occur abroad, it must also be shown that the spouse would suffer as
the result of having to remain in the United States. Temporary
separation is a problem many•families face in life and, in and of itself, does not represent exceptional hardship as contemplated by
section 212(e), supra.
The applicant's United States citizen husband resides with her at
2221 Hoonanea Street, Honolulu, Hawaii. He is a graduate student
at the University of Hawaii and is pursuing a program leading to a
master of science degree in zoology. He is working part time as
graduate assistant in general science, earning a salary of $2514 a
year, based on half-time - efnployment. If the applicant were reqUired to leave the United States, - her husband would be unable to
support her from his meager earnings.. If he were forced to terminate his studies and pursue a full-time job,' he would suffer a major
diprizption of his education 'and of his career. Advice has been rehardship which

507

Interim Decision #1557
calved from the Department of State that it is quite unlikely that
the Burmese Government would issue an exit permit to the applicant

if she returned there for two years.
Satisfactory evidence of Mrs. Bridges' marriage on January 1,
1965 to a citizen of the United States has been submitted. There are
no adverse factors in this case.
In view of the foregoing, it has been determined thit compliance
with the foreign residence requirement would impose exceptional
hardship on her United States citizen spouse. The Department of
State has reviewed the application and recommends that the waiver
be granted. It is further found that the admission of the applicant
to the United States Would be in the public interest.
ORDER: It is ordered that the application of Biala Swe Bridget
for a waiver of the two-year foreign residence requirement of section
219(e) of the Immigration and Nationality Act, as amended, be and
the same ie hereby granted.

508

